DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a holding mechanism…configured for engaging with the catheter assembly…can releasably couple a proximal end of the outer shaft to the motorized handle so as to hold the outer shaft in an axially fixed position and a rotationally fixed position in claim 1; and a holding mechanism…configured to engage a proximal end portion of a second shaft of the prosthetic heart valve delivery apparatus such that the second shaft is axially and rotationally fixed relative to the housing.  The corresponding structure in the specification is as follows: in [0123], the holding mechanism comprises a latch mechanism having an engaging portion 216 configured to extend into a groove 212 of main shaft 104, which has a flat surface portion that is positioned against a corresponding flat surface portion of the engaging portion 216 to form an engagement.  The engagement holds the main shaft 104 stationary relative to the torque shaft 110 as the torque shaft is rotated. The engaging portion is biased into this position via a spring 220, but a button 218 in the handle can be depressed to disengage the engaging portion from the main shaft.  Thus, the structure corresponding to the claimed functions of 1) (claim 1) configured for engaging with the catheter assembly…can releasably couple a proximal end of the outer shaft to the motorized handle so as to hold the outer shaft in an axially fixed position and a rotationally fixed position and 2) (claim 17) configured to engage a proximal end portion of a second shaft of the prosthetic heart valve delivery apparatus such that the second shaft is axially and rotationally fixed relative to the housing is structures including latch mechanism 214 having engaging portion 216 having a flat surface portion, groove 212 in main shaft 104 having corresponding flat surface portion to that of engaging portion 216, spring 220, and button 218.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 2010/0049313 A1 to Alon et al. (hereinafter “Alon”).
Regarding claim 19, Alon discloses (see abstract; Figs. 30-37;  [0126]-[0135] & [0177]) a prosthetic heart valve delivery apparatus (as shown in Figs 30-37) comprising: a catheter assembly (300) that includes a first shaft (312), a second shaft (304), and a delivery  sheath (322), wherein the first shaft extends through the second shaft (see Fig. 30 and [0128]), and wherein the delivery sheath is disposed at a distal portion of the second shaft (see Fig. 30 and [0131]); and a handle (308) that includes a housing (346) and a motorized mechanism (see [0177]), wherein the housing comprising a distal opening (as shown in Figs. 34-35, see [0133]-[0134]), wherein the first and second shafts extend through the distal opening such that proximal end portions of the first and second shafts are disposed within the housing (as shown in Fig. 35, see [0133]-[0134]), wherein the motorized mechanism is disposed within the housing (see [0177]) and is coupled to the proximal end portion of the first shaft (as per [0177], the motor embodiment would have the motor connected to gear 348, the gear 348 is coupled to a proximal end portion of shaft 312 as per Fig. 35 and [0133]-[0134]), and wherein actuating the motorized mechanism results in the first shaft rotating relative to the second shaft and results in the delivery sheath moving axially (see [0131] & [0133]-[0134] as modified with the motor as per [0177]) relative to a prosthetic heart valve (10) releasably coupled to a distal end portion of the catheter assembly (see Figs. 36-37 and [0135]).
Alon further discloses (claim 20) wherein the catheter assembly is configured to restrict relative rotational movement of the delivery sheath as the first shaft rotates relative the second shaft (via interface of prongs 358 on sheath engaging the structures discussed at [0131], also note that there is no explicit disclosure of the sheath rotating when the torque shaft is rotated as per [0133]-[0134]).
FIGS. 23 and 24 show the proximal end portion of the catheter assembly 204 partially inserted into a distal opening of the handle 202. The proximal end portion of the main shaft 104 is formed with an annular groove 212 (as best shown in FIG. 24) that cooperates with a holding mechanism, or latch mechanism, 214 inside the handle. When the proximal end portion of the catheter assembly is fully inserted into the handle, as shown in FIGS. 25 and 26, an engaging portion 216 of the holding mechanism 214 extends at least partially into the groove 212. One side of the holding mechanism 214 is connected to a button 218 that extends through the housing of the handle. The opposite side of the holding mechanism 214 is contacted by a spring 220 that biases the holding mechanism to a position engaging the main shaft 104 at the groove 212. The engagement of the holding mechanism 214 within the groove 212 prevents axial separation of the catheter assembly from the handle. The catheter assembly can be released from the handle by depressing button 218, which moves the holding mechanism 214 from locking engagement with the main shaft. Furthermore, the main shaft 104 can be formed with a flat surface portion within the groove 212. The flat surface portion is positioned against a corresponding flat surface portion of the engaging portion 216. This engagement holds the main shaft 104 stationary relative to the torque shaft 110 as the torque shaft is rotated during valve deployment.


Allowable Subject Matter
Claims 1-16 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Alon, see above, is considered the closest prior art of record.  However, Alon fails to teach or suggest 1) (claim 1) a holding mechanism…configured for engaging with the catheter assembly…can releasably couple a proximal end of the outer shaft to the motorized handle so as to hold the outer shaft in an axially fixed position and a rotationally fixed position; and 2) (claim 17) a holding mechanism…configured to engage a proximal end portion of a second shaft of the prosthetic heart valve delivery apparatus such that the second shaft is axially and rotationally fixed relative to the housing, wherein these limitations are interpreted under 112f as discussed above.  The corresponding structure - latch mechanism 214 having engaging portion 216 having a flat surface portion, groove 212 in main shaft 104 having corresponding flat surface portion to that of engaging portion 216, spring 220, and button 218 is not taught or suggested in the prior art, nor is any equivalent thereof, which would function to hold the outer shaft in an axially and rotationally fixed position.  It is further noted that a review of the corresponding EPO application showed that identical claims were also indicated as being allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771